DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022, has been entered.
 
Response to Arguments
	Applicant argues that excessive daytime sleepiness (EDS) is not the same as fatigue.  Further, Applicant argues that claimed conditions are not always associated with EDS. 
	The examiner notes that EDS and fatigue are shown below to be synonymous and/or have substantially identical symptoms.  Moreover, EDS is described by Ahnaou as interfering with a person’s ability to perform daily tasks, such as work, family responsibilities, driving a car, and others. See p15, lines 8-11.  EDS, “regardless of cause” is linked to decreased job performance. See p6, lines 13-14.  Ahnaou also explains that EDS can be treated in those with the claimed conditions, including AD, PD, depression, and EDS secondary to antidepressant medication.  Thus, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of the cited prior art.
	Overall, if a subject has a claimed condition and is tired, sleepy, sluggish, or has symptoms of EDS, it would be obvious to administer the claimed agent at the dosages taught by the prior art.  

Status of the Claims
	Claims 16-23 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS).
Ahnaou teaches a method of treating excessive daytime sleepiness comprising administration of a therapeutically effective amount of a compound of formula (I) (pages 6-7):

    PNG
    media_image1.png
    253
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    580
    media_image2.png
    Greyscale

The compound may be alternatively administered in a hydrochloride salt form (page 16).  Further, the compound is administered in an orally acceptable form (page 19).  The composition comprising the compound also comprises a lubricant (page 19) and a thickening agent, where the thickening agent is hydroxyl propyl cellulose (page 23).  The compound is administered at a dosage ranging from 0.01 mg/kg/dose to about 150 mg/kg/dose (page 32, line 30).  The composition may be administered in combination with an additional therapeutic agent (pages 17 and 33).
Further, Ahnaou explicitly defined Excessive Daytime Sleepiness to include situations in which an individual did and did not get enough nighttime sleep. See p14, lines 24-28.  Ahnaou also notes that fatigue and excessive sleepiness are common in MDD and Bipolar Disorder, and note that the claimed agent can be used to treat MDD and Bipolar Disorder.  Additionally, excessive daytime sleepiness (EDS) can be caused by: Alzheimer’s disorder, Parkinson’s disease, Major Depression, Bipolar Disorder, and chronic pain, among others. See p1, lines 30-34.  Fatigue and EDS may also result from antidepressant drug therapy. See p2, lines 7-9.
One of ordinary skill in the art would have found it prima facie obvious at the time of the invention to administered a compound of Ahnaou et al. for the treatment of fatigue.  One would have been motivated to do because the compound is known to be effective for treating excessive daytime sleepiness, per Ahnaou et al., as well as Alzheimer’s disorder, Parkinson’s disease, Major Depression, Bipolar Disorder, and chronic pain and conditions known to be associated with fatigue including MDD and Bipolar Disorder.  Further, Ahnaou teaches the claimed compound to treat sleepiness that is associated with lack of nighttime sleep as well as secondary to an underlying cause not associated with a lack of nighttime sleep.
It is obvious from the above teachings that Ahnaou expressly contemplates variation in the dosage amounts and specifically acknowledges that such a matter was well within the skill of the artisan at the time of the invention (page 19) and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 

Claims 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahnaou et al. (WO 2006/133393; submitted in IDS)k, in view of Ohayon (Sleep Medicine Reviews, 2008, 12, 129-141), and in view of Pagel et al., “Excessive Daytime Sleepiness,” Am Fam Physician. 2009 Mar 1;79(5):391-396.
The teachings of Ahnaou are set forth supra.
Ahnaou is silent on treating fatigue that is a result of cancer.
Ohayon teach that there is no distinction between excessive daytime sleepiness and fatigue (page 139, first full paragraph).  Such paragraph states:

    PNG
    media_image3.png
    98
    298
    media_image3.png
    Greyscale


Further, Pagel explains: “Some persons use subjective terminology (e.g., drowsiness, languor, inertness, fatigue, sluggishness) when describing symptoms of excessive daytime sleepiness.” Further, cancer is a common cause of excessive daytime sleepiness. See Table 1.
It would have found it prima facie obvious to a person of ordinary skill in the art at the time of the instant application to administer the compound taught by Ahnaou to a subject for the treatment of fatigue that is associated with cancer,as well as Alzheimer’s disorder, Parkinson’s disease, Major Depression, Bipolar Disorder, and chronic pain and conditions known to be associated with fatigue including MDD and Bipolar Disorder.  One would be motivated to do so because Ahnaou teaches the claimed compound to treat excessive daytime sleepiness, including EDS that is not associated with a lack of sleep.  Ohayon teaches fatigue and EDS are not distinct.  Similarly, Pagel explains that people often subjectively refer to fatigue as a symptom that describes EDS.  Even further, Ahnaou specifically teaches the claimed compound to treat fatigue associated with depression, including MDD and bipolar depression as explicitly taught.  As such, one would have a reasonable expectation of success that this compound would be therapeutically effective in this patient population because it includes a condition not associated with a lack of sleep.  As such, there is a reasonable and predictable expectation of success in treating fatigue secondary to cancer, including those with EDS and cancer by administering the claimed compound.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
/JARED BARSKY/Primary Examiner, Art Unit 1628